Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 12, 2017

The Court of Appeals hereby passes the following order:

A16A2187. IN THE INTEREST OF A.C., A CHILD.

      Following a careful review of the record in this case, we conclude that the
juvenile’s application for interlocutory appeal was improvidently granted.
Accordingly, it is ordered that this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/12/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.